DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments, filed 01/06/2021, have been entered and made of record. Claims 1-20 are pending and claims 17-20 are withdrawn from consideration.
Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive. See the reasons sets forth below.
Applicant states, “Gurwicz does not teach that video portions are “exported”; further, it teaches only a single storage - multimedia storage 3070 …. More particularly, FIG. 30 depicts an example of Gurwicz’s system 3000 and shows three different storages: cameras metadata storage 30, object indexing metadata storage 3060, and multimedia storage 3070. Only the multimedia storage 3070 is used to store video recordings; the other storages 3030, 3060 are used for metadata as opposed to video recordings. As the Examiner notes on page 3 of the Office action, Gurwicz does teach “recorded video streams” (see, e.g., para. [0165]) on which searching is performed and that presumably are stored in the multimedia storage 3070. However, Gurwicz teaches neither 1) “exporting” any video portions, nor 2) a storage different from the multimedia storage 3070 for receiving exported video portions. Rather, search results in the form of selected COs are merely displayed to the user and not exported to a storage other than the multimedia storage 3070. See, e.g., Gurwicz at para. [0060] referring to results 131 in FIG. 1; and paras. [0155] and [0156] and the COs 2315, 2325 of FIG. 23. Gurwicz’s system accordingly does not offer the functionality of 
In response, the Examiner respectfully disagrees. First, the Examiner disagrees with Applicant’s conclusion that “only the multimedia storage 3070 is used to store video recording.” In paragraph 0215 Gurwicz discloses the system includes recorders 3080 that receives images or ‘video streams from cameras 3090 and record or store the video streams or images.’ Therefore both recorder 3080 and 3070 are capable of recording or storing video content.
In addition, the Examiner disagrees with Applicant’s conclusion that “search results in the form of selected COs are merely displayed to the user not exported to a storage other than the multimedia storage 3070.” First, it is noted that Applicant agrees the search results are stored in 3070. As stated in the above response, Gurwicz is capable of storing the captured video in 3080. The two storages are different. Second, Applicant noted that the search result is displayed. Hence, the display is also capable of storing the search result as well. Third, Applicant’s attention is directed to Figure 31 which shows Gurwicz’s computing device comprising one or more displays and storages 3130 and 3120. In paragraph 0228 Gurwicz discloses content may be stored in storage 3130 and loaded from storage 3120; and storage 3130 is or includes hard disk drive, CD, USB or other suitable removable or fixed storage unit. Paragraph 0169 also discloses matching COs are collected (stored). Therefore the applied prior art includes more than one storage and is capable of storing the COs in multiple storage units.
It should also be noted that the applied prior art invention is also in the field of video surveillance; and video images are continuously captured and stored and retrieved; then the known video analytics are used to select portions of video and those selected portions of the video are stored in removable media using the computing system, for instance, so that the videos can be 
In view of the above, the Examiner believes that the claimed invention does in fact read on the cited references for at least the reasons discussed above and as stated in the detail Office Action as follows.  This Office action is now made final.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GURWICZ et al. (US PG PUB 2014/0328512 hereinafter referred as Gurwicz).
	Regarding claim 1, Gurwicz discloses a method carried out in a surveillance system that includes at least one storage and a plurality of video cameras, the method comprising: 
	capturing, using the plurality of video cameras, a plurality of video recordings (see figure 2 cameras 220 stream video to a system; and input from cameras recorded; see figure 30 recorder 3080; see paragraph 0091 images captured and stored);  
	storing, in the at least one storage, the plurality of video recordings that  collectively include a plurality of video portions within which objects appear,  wherein each of the video portions has 
	determining that each of the likelihoods in respect of a first number of the plurality of video portions exceed a likelihood of appearance threshold, wherein the first number is less than all of the plurality of video portions (see paragraph 0073 sorting COs and COs associated with the highest score sorted; see paragraph 0155 presenting images of COs higher than a threshold; only COs that have a score higher than a threshold; see paragraph 0235 if a similarity score is higher than a predefined threshold, the candidate object is the object of interest; see also figure 28 and paragraphs 0205-0206) and 
	exporting the first number of the plurality of video portions, the exporting including back-to-back assembly of the first number of the plurality of video portions and subsequent storage thereof on another storage different than the at least one storage (see paragraph 0215, 3070 records video streams; see paragraph 0169 matching COs are collected/stored, see figure 29 display COs; see also paragraphs 0228-0229, figure 31 and the response above).
Regarding claim 2, Gurwicz discloses determining that each of the likelihoods in respect of a second number of the plurality of video portions are below the likelihood of appearance threshold (see paragraph 0235).

Regarding claim 6, Gurwicz discloses the said another storage comprises a hard disk on a computer terminal (see paragraphs figure 31, 0169 and 0215).
Regarding claim 10, the limitation of claim 10 can be found in claim 1 above and Gurwicz discloses the surveillance system as claimed. Therefore claim 10 is analyzed and rejected for the same reasons as discussed in claim 1 above. See also figures 30-31, paragraphs 0212-0215; 0228-0229 and the response above. Claims 11-12 are rejected for the same reasons as discussed in claims 2-3 respectively above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over GURWICZ al. (US PG PUB 2014/0328512) in view of MALGIMANI et al. (US PG PUB 2017/0034431 hereinafter referred as Malgimani).

In the same field of endeavor Malgimani discloses the likelihoods for the first number of the plurality of video portions are percentage likelihoods (see paragraph 0084 user is capable of setting threshold value in percentage).
Therefore in light of the teaching in Malgimani it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gurwicz by setting values in percentage likelihoods in order to modify the threshold value based on preferences and to set parameters.
Regarding claim 5, Malgimani discloses the likelihoods for the first number of the plurality of video portions are each one hundred percent (see paragraph 0084, see also claim 4 rejection above). See also the motivation of claim 4 above.
Claims 13-14 are rejected for the same reasons as discussed in claims 4-5 respectively above.
Claims 7-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over GURWICZ al. (US PG PUB 2014/0328512) in view of Khan (US PG PUB 20160225408).
Regarding claim 7, although Gurwicz discloses another storage, Gurwicz fails to specifically disclose the storage comprises cloud storage.
In the same field of endeavor Khan discloses storing portions of video in cloud (see figure 8B and paragraph 0072, sharing mediums include cloud storage service).
Therefore in light of the teaching in Khan it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gurwicz to include 
Regarding claim 8, Khan discloses a plurality of interface tools within a user interface page, and wherein the exporting is carried out after the providing of the interface tools (see claim 5 display on user interface, selectable crop start time points and crop end time points; see paragraph 0072 user selects to share video to cloud storage services; see also paragraphs 0017 and 0020). 
Therefore in light of the teaching in Khan it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gurwicz to provide user interface to select particular content in order to store data according to user’s preference and data size.
Regarding claim 9, Khan discloses at least one of the interface tool allows adjustments of start and end times of the video portions being exported (see paragraphs 0017, 0020 and claim 5). See also claim 8 rejection and motivation above.
Claims 15-16 are rejected for the same reasons as discussed in claims 8-9 respectively above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN SHIBRU whose telephone number is (571)272-7329.  The examiner can normally be reached on M-F 8:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571 272 7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELEN SHIBRU/Primary Examiner, Art Unit 2484                                                                                                                                                                                                        April 8, 2021